Citation Nr: 1518239	
Decision Date: 04/28/15    Archive Date: 05/05/15

DOCKET NO.  10-09 232	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO)
in St. Paul, Minnesota


THE ISSUE

Entitlement to service connection for malignant squamous cell carcinoma.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of the United States


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

James R. Springer, Associate Counsel

INTRODUCTION

The Veteran served on active duty from May 1952 to April 1955.

This appeal to the Board of Veterans' Appeals (Board) arose from an August 2010 rating decision in which the RO denied the Veteran's claim for service connection for malignant squamous cell carcinoma.  In September 2010, the Veteran filed a notice of disagreement (NOD).  A statement of the case (SOC) was issued in October 2010, and the Veteran filed a substantive appeal (via a VA Form 9, Appeal to the Board of Veterans' Appeals) in November 2010.

In April 2011, the Veteran testified during a Board hearing before the undersigned Veterans Law Judge at the RO; a transcript of that hearing is of record.  During the hearing, the Veteran submitted additional evidence and indicated his desire to waive RO consideration of the evidence.  See 38 C.F.R. § 20.1304 (2014).  During the hearing, the undersigned Veterans Law Judge agreed to advance this appeal on the Board's docket, pursuant to 38 U.S.C.A. § 7107(a)(2) (West 2014) and 38 C.F.R. § 20.900 (2014), in view of the Veteran's age.

In July 2011, the Board remanded the Veteran's claim on appeal to the Agency of Original Jurisdiction (AOJ), via the Appeals Management Center (AMC) in Washington, D.C., for further action, to include additional development of the record.  After completing the requested development, the AOJ, via the AMC, continued to deny the claim (as reflected in a May 2012 supplemental SOC (SSOC)), and returned this matter to the Board for further appellate consideration.

In a July 2012 decision, the Board denied the Veteran's claim for service connection.  The Veteran appealed the July 2012 Board decision to the United States Court of Appeals for Veterans Claims (Court).  In October 2013, the Court granted a joint motion for remand filed by representative for both parties that vacated the Board's decision and remanded the claim to the Board for further proceedings consistent with the joint motion.

In March 2014, the Board remanded the Veteran's claim to the AOJ, via the AMC, for further development, to include obtaining an addendum opinion to the November 2011 VA examination report.  After completing the requested development, the AOJ continued to deny the claim (as reflected in an August 2014 SSOC), and returned this matter to the Board for further appellate consideration.

This appeal is now being processed utilizing the paperless, electronic Veterans Benefits Management System (VBMS) and Virtual VA claims processing systems.

As a final preliminary matter, the Board notes-as it did in the July 2012 decision and March 2014 remand-that, on the date of his hearing, the Veteran submitted a diagram of the parts of his body which were affected by various medical conditions, including watery eyes, running nose, constant colds, and heart problems (including atrial fibrillation).  He indicated that these problems were caused by cold injury.  As the AOJ has still not adjudicated claims for service connection for cold injury residuals affecting body parts other than the upper and lower extremities, these matters are not properly before the Board; hence, they are, again referred to the AOJ for appropriate action.


FINDINGS OF FACT

1.  All notification and development action needed to fairly adjudicate the claim on appeal has been accomplished.

2.  The Veteran's assertions of exposure to cold in Korea during his active service are credible and consistent with the circumstances and conditions of his service, although there is no documented evidence of any actual cold weather injury during service.

3.  Malignant squamous cell carcinoma was first medically shown many years after service, and the only competent, probative opinion on the question of whether there exists a medical relationship between the Veteran's current malignant squamous cell carcinoma r and his military service, to include the Veteran's claims of cold exposure, weighs against the claim for service connection.


CONCLUSION OF LAW

The criteria for service connection for malignant squamous cell carcinoma are not met.  38 U.S.C.A. §§ 1110, 1131, 5103, 5103A, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.307, 3.309 (2014). 


REASONS AND BASES FOR FINDINGS AND CONCLUSION

I. Due Process Considerations

The Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. No. 106-475, 114 Stat. 2096 (Nov. 9, 2000) (codified at 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, and 5126 (West 2014) includes enhanced duties to notify and assist claimants for VA benefits. VA regulations implementing the VCAA were codified as amended at 38 C.F.R. §§ 3.102, 3.156(a), 3.159, and 3.326(a) (2014).

Notice requirements under the VCAA essentially require VA to notify a claimant of any evidence that is necessary to substantiate the claim(s), as well as the evidence that VA will attempt to obtain and which evidence he or she is responsible for providing.  See, e.g., Quartuccio v. Principi, 16 Vet. App. 183 (2002) (addressing the duties imposed by 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b)).  As delineated in Pelegrini v. Principi, 18 Vet. App. 112 (2004), after a substantially complete application for benefits is received, proper VCAA notice must inform the claimant of any information and evidence not of record (1) that is necessary to substantiate the claim(s); (2) that VA will seek to provide; (3) that the claimant is expected to provide; and (4) must ask the claimant to provide any evidence in her or his possession that pertains to the claim(s), in accordance with 38 C.F.R. § 3.159(b)(1).
The Board notes that, effective May 30, 2008, 38 C.F.R. § 3.159 has been revised, in part.  See 73 Fed. Reg. 23,353 - 23,356 (April 30, 2008).  Notably, the final rule removes the third sentence of 38 C.F.R. § 3.159(b)(1), which had stated that VA will request that a claimant provide any pertinent evidence in his or her possession.

VA's notice requirements apply to all five elements of a service connection claim: veteran status, existence of a disability, a connection between a veteran's service and the disability, degree of disability, and effective date of the disability. Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).

VCAA-compliant notice must be provided to a claimant before the initial unfavorable decision on a claim for VA benefits by the AOJ (in this case, the RO).  Id.; Pelegrini, 18 Vet. App. at 112.  See also Disabled American Veterans v. Secretary of Veterans Affairs, 327 F.3d 1339 (Fed. Cir. 2003).  However, the VCAA notice requirements may, nonetheless, be satisfied if any errors in the timing or content of such notice are not prejudicial to the claimant.  Id.

In this appeal, in an April 2010 pre-rating letter, the RO provided notice to the Veteran regarding what information and evidence was needed to substantiate his claim for service connection for malignant squamous cell carcinoma.  This letter also informed the Veteran of what information and evidence must be submitted by the appellant and what information and evidence would be obtained by VA.  In the April 2010 letter, the RO also requested that the Veteran submit any pertinent evidence in his possession (consistent with Pelegrini), and provided him with general information pertaining to VA's assignment of disability rating and effective dates, as well as the type of evidence that impacts those determinations (consistent with Dingess/Hartman).  The August 2010 rating reflects the initial adjudication of the claim after issuance of this letter.  Hence, the April 2010 letter-which meets Pelegrini's and Dingess/Hartman's content of notice requirements-also meets the VCAA's timing of notice requirements.

The record also reflects that VA has made reasonable efforts to obtain or to assist in obtaining all relevant records pertinent to the matter herein decided.  Pertinent evidence associated with the claims file consists of the Veteran's service treatment records, available service personnel records, VA treatment records, VA examination reports, and private treatment records.  Also of record and considered in connection with the appeal is the transcript of the Veteran's April 2011 hearing, along with various statements submitted by the Veteran and his representative, on his behalf.  The Board finds that no further AOJ action on this claim, prior to appellate consideration, is required.

With regard to the Veteran's service personnel records, in July 2010, the National Personnel Records Center (NPRC) advised the RO that some of the Veteran's service personnel records were fire-related and, and any available service personnel records were provided at that time.  In a July 2010 correspondence, the RO informed the Veteran that his service personnel records were unavailable.  In August 2010, the RO made a formal finding on the unavailability of the Veteran's service personnel records.  Under these circumstances, the Board finds that VA has fulfilled its duty to attempt to obtain the Veteran's service personnel records, and that no further action in this regard is required.  In any event, as will be discussed below, the claim herein decided is being denied because there is no medical evidence of a nexus between the Veteran's current malignant squamous cell carcinoma and his military service, to include the conceded cold exposure while serving in Korea.  As such, a remand to attempt to obtain any additional service personnel records would impose unnecessary additional burden on adjudication resources, with no benefit flowing to the Veteran, and is, thus, unnecessary.  See Soyini v. Derwinski, 1 Vet. App. 540, 546 (1991).

In November 2011 and May 2014, the Veteran was also afforded VA examination to address the nature and etiology of his malignant squamous cell carcinoma.  Because the Board determined that the opinion provided in the November 2011 VA examination report was inadequate, it directed the AOJ to obtain an addendum opinion.  In May 2014, an addendum opinion was obtained that was based upon an accurate review of the factual history as found by the Board, including conceded cold exposure during service, as well as a complete review of the claims file, including the medical evidence submitted by the Veteran.  The opinion completely and clearly answers the questions posed by the Board, and it provides a detailed rationale supporting the conclusion reached, complete with citation to medical treatise information.  The Board notes the Veteran's argument that the May 2014 is still inadequate.  The Board disagrees for the reasons expressed above, and finds that the May 2014 addendum opinion complies with the Board's request, and is adequate for appellate review.

As for the April 2011 Board hearing, in Bryant v. Shinseki, 23 Vet. App. 488 (2010), the United States Court of Appeals for Veterans Claims (Court) held that 38 C.F.R. § 3.103(c)(2) requires that the RO Decision Review Officer or VLJ, who chairs a hearing, fulfill two duties: (1) to fully explain the issues and (2) to suggest the submission of evidence that may have been overlooked.  Bryant v. Shinseki, 23 Vet. App. 488 (2010).  In this case, the Board finds that there has been substantial compliance with the duties set forth in 38 C.F.R. 3.103(c)(2), and that the hearing was legally sufficient.

During the Board hearing, the undersigned identified the issues on appeal, to include the matter herein decided.   Also, information was solicited regarding the Veteran's current symptoms, his in-service experiences, and the existence of  any outstanding medical records pertinent to the nexus element of service connection.  Therefore, not only were the issues "explained . . . in terms of the scope of the claim for benefits," but "the outstanding issues material to substantiating the claim" were also fully explained.  See Bryant, 23 Vet. App. at 497.  Although the undersigned did not explicitly suggest the submission of any specific, additional evidence, on these facts, such omission was harmless, as it is not shown to have prejudiced the Veteran.  Notably, during the hearing, the Veteran indicated that there may outstanding VA treatment records.  Pursuant to the Board's July 2011 remand, the identified VA treatment records were associated with the claims file. Moreover, the adequacy of the hearing provided has not been challenged.

As indicated above, in March 2014, the Board remanded the Veteran's claim for additional development, instructing the AOJ to obtain an addendum opinion to the November 2011 VA examination and associate any outstanding VA treatment records with the Veteran's claims file.  In addition, the AOJ was instructed to give the Veteran another opportunity to submit additional evidence in support of his claim.  The Board finds that the AOJ substantially complied with the remand order, as an addendum opinion was obtained in May 2014; the Veteran's VA treatment records, dated to March 2014, were associated with the claims file; and the Veteran was given another opportunity to submit additional evidence.  Thus, no further action in this regard is necessary, as the AOJ substantially complied with the remand instructions.  See D'Aries v. Peake, 22 Vet. App. 97, 105 (2008); Dyment v. West, 13 Vet. App. 141, 146-47 (1999) (remand not necessary under Stegall v. West, 11 Vet. App. 268 (1998), where the Board's remand instructions were substantially complied with), aff'd, Dyment v. Principi, 287 F.3d 1377 (2002)).

In summary, the duties imposed by the VCAA have been considered and satisfied. The Veteran has been notified and made aware of the evidence needed to substantiate his claim, the avenues through which he might obtain such evidence, and the allocation of responsibilities between himself and VA in obtaining such evidence.  There is no additional notice that should be provided, nor is there any indication that there is additional existing evidence to obtain or development required to create any additional evidence to be considered in connection with the claim.  Consequently, any error in the sequence of events or content of the notice is not shown to prejudice the Veteran or to have any effect on the appeal.  Any such error is deemed harmless and does not preclude appellate consideration of the matter herein decided, at this juncture.  See Mayfield v. Nicholson, 20 Vet. App. 537, 543 (rejecting the argument that the Board lacks authority to consider harmless error).  See also ATD Corp. v. Lydall, Inc., 159 F.3d 534, 549 (Fed. Cir. 1998).

II. Analysis

The Veteran contends that his squamous cell carcinoma was the result of his service in Korea.  Specifically, he contends that he was exposed to extremely cold temperatures during the winters of 1953 and 1954, and that he was not provided with adequate clothing.  As a result of this, he contends that he developed squamous cell carcinoma in the areas exposed to the cold.

Service connection may be granted for disability resulting from disease or injury incurred in or aggravated by service.  38 U.S.C.A. §§  1110, 1131 (West 2014); 38 C.F.R. § 3.303 (2014).  Service connection may be granted for any disease diagnosed after discharge from service when all the evidence, including that pertinent to service, establishes that the disease was incurred in or aggravated by service.  38 C.F.R. § 3.303(d).

In general, service connection requires competent evidence showing: (1) the existence of a present disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) an etiological relationship between the present disability and the disease or injury incurred or aggravated during service.  Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004).  The determination as to whether the required elements are met is based on an analysis of all the evidence of record and the evaluation of its credibility and probative value.  See Baldwin v. West, 13 Vet. App. 1, 8 (1999).

Certain chronic diseases (to include malignant tumors) shall be presumed to have been incurred in service if manifested to a compensable degree within a prescribed period post service (1 year for malignant tumors), even though there is no evidence of such disease during the period of service.  This presumption is rebuttable by affirmative evidence to the contrary.   38 U.S.C.A. §§ 1101, 1112, 1113; 38 C.F.R. §§ 3.307, 3.309. 

With chronic disease shown as such in service (or within the presumptive period under § 3.307) so as to permit a finding of service connection, subsequent manifestations of the same chronic disease at any later date, however remote, are service-connected, unless clearly attributed to intercurrent causes.  Continuity of symptomatology is required only where the condition noted during service (or in the presumptive period) is questioned.  When the fact of chronicity in service is not adequately supported, then the showing of continuity after discharge is required to support the claim.  38 C.F.R. § 3.303(b).   

The United States Court of Appeals for the Federal Circuit recently clarified that the provisions of 38 C.F.R. § 3.303(b) pertaining to the award of service connection on the basis of continuity of symptomatology (in lieu of medical opinion) are limited to chronic diseases as defined in 38 C.F.R. § 3.309(a).  See Walker v. Shinseki, 708 F.3d 1331 (Fed. Cir. 2013).

After a careful and thorough review of the evidence, and considering it in light of the above-noted legal authority, the Board finds that service connection for malignant squamous cell carcinoma is not warranted.

With regard to the first element of service connection, a current disability, post-service VA and private medical records dated from December 1998 to March 2012 reflect that the Veteran received intermittent treatment for squamous cell carcinoma, including removal of carcinomas from his nose, cheek, scalp, neck, and shoulder.  The Board notes that at no time did any of the Veteran's treating physicians relate his squamous cell carcinoma to cold exposure or his military service.  Nevertheless, the record clearly demonstrates the presence of a current disability and, thus, the first element of service connection is met.

With regard to the second element of service connection, an in-service disease or injury, in an October 2008 statement, the Veteran described the conditions in Korea during the winters of 1953 and 1954.  The Veteran stated that he was frequently placed on guard duty without shelter for two-hour shifts two to three times a week.  Furthermore, the Veteran stated that he had to ride in the back of trucks that had no shielding for many hours at a time.  The Veteran stated that he wore a cap, gloves, a shirt, pants, a field jacket, and combat boots.  The Veteran states that despite his clothing, he still felt the cold, and that after a few hours, the clothing did not provide any protection from the cold.

The Veteran's service treatment records are negative for complaints regarding or treatment for any cold injuries or skin disorder.  On separation examination in April 1955, the skin was noted as being normal.

During the April 2011 hearing, the Veteran reported that he served in Korea for all of 1953 and about five months of 1954, during which time he was outdoors for extended periods of time with no cold weather gear other than a pile cap.  He testified that he told the medic in his battalion about his problems with exposure to the cold a couple of time, but with no results.  He added that he was not certain as to whether any of his complaints were recorded.

In addition to his statements and testimony, the Veteran's available service personnel records reflects that the Veteran has one year and two months of foreign service, and his military awards include the Korean Service Medal with two Bronze Service Stars and the Republic of Korea Presidential Unit Citation Badge.

Based on the foregoing, the Board finds that the Veteran's assertions of exposure to cold in Korea during service are credible and consistent with the circumstances and conditions of his service.  Thus, the second element of service connection, exposure to the cold, is met.  However, the evidence fails to persuasively establish a nexus between the diagnosed disability and service-in particular, the Veteran's exposure to the cold and the alleged cold injury sustained.

In November 2008, the Veteran was given a Cold Injury Protocol Examination.  At that time, the Veteran was claiming service connection for a cold injury residuals to his upper and lower bilateral extremities.  During the examination, the Veteran stated that he suffered from multiple episodes of cold injuries while in service.  The Veteran noted sores on both his upper and lower extremities, but did not mention any symptoms related to skin damage.  Upon examination, the examiner found no breakdown or ulceration of the skin due to cold exposure.  In addition, the examiner noted that the Veteran did not have any skin ulcers or scars.

As mentioned previously, the Veteran was given a VA skin diseases examination in November 2011.  Although the opinion provided in the November 2011 VA examination report was found to be inadequate by the Board, the clinical findings are nevertheless relevant.  Upon examination, the Veteran was noted to have had surgery four times for squamous cell carcinoma on his posterior left and right ears, left shoulder, and left superolateral nose.  The Veteran reported pre-cancerous skin lesions on his forehead and both forearms.  The Veteran's VA treatment records show that the lesion was removed in March 2012.  The examiner noted minimal scars in the area of the posterior right and left ears as well as along the lateral left superior nose and medial orbital canthus adjacent to the nose on the left.

Following the Board's March 2014 remand, an addendum opinion was obtained in March 2014 from the same examiner that conducted the November 2011 examination.  The examiner began the report by commenting on the medical articles submitted by the Veteran that discussed the relationship between cold injuries and squamous cell carcinoma.  The examiner highlighted the fact that each of the articles submitted by the Veteran found a relationship between squamous cell carcinoma and cold injury wound, not mere cold exposure.  For example, in the article entitled "Long-term Sequelae of Freezing Cold Injury (Frostbite)," the author states that there is "[a] greatly increased risk of squamous cell carcinoma of low malignancy . . . in chronic ulcers."  However, as the examiner points out, the article does not relate mere cold exposure to squamous cell carcinoma.  Many of the other articles submitted by the Veteran attribute squamous cell carcinoma to scars and ulcers, but do not discuss a relationship between cold exposure and squamous cell carcinoma.

The examiner then discussed the risk factors for squamous cell carcinoma.  The examiner stated that people with fair skin, light hair, or blue, green, or gray eyes, are generally at a higher risk for developing squamous cell carcinoma.  Additionally, the examiner stated that anyone with a history of substantial sun exposure, individuals that were older, individuals with exposure to ultraviolet radiation, or individuals with chemical exposure were at a greater risk to develop squamous cell carcinoma.  The examiner then discussed the causes of squamous skin carcinoma, stating that chronic sun exposure and use of tanning bed can cause skin cancer.  The examiner also stated, as the medical articles submitted by the Veteran also indicate, that squamous cell carcinoma can arise in burns, scars, ulcers, long-standing sores and sites previously exposed to X-rays or certain chemicals.  

After reviewing the Veteran's medical history, the examiner opined that it was less likely than not that the Veteran's squamous cell carcinoma had its onset in service, or was etiologically related to service to include his in-service cold exposure.  The examiner reasoned that, although cold exposure was conceded, cold exposure alone was not considered a risk factor for squamous cell carcinoma.  The examiner continued that the Veteran's quite fair skin with many freckles, and his exposure to the sun over the course of his lifetime was the likely cause of his squamous cell carcinomas, and that clothing worn by the Veteran likely prevented sun exposure during a majority of his military service.

The Board finds that the May 2014 VA addendum opinion is probative of the question at hand, and it is consistent with the evidence of record.  Hayes v. Brown, 5 Vet. App. 60, 69-70 (1993) (it is the responsibility of the Board to assess the credibility and weight to be given the evidence) (citing Wood v. Derwinski, 1 Vet. App. 190, 192-93 (1993) (the probative value of the medical evidence is based on the physician's knowledge and skill in analyzing the data, and the medical conclusion he reaches; as is true of any evidence, the credibility and weight to be attached to medical opinions are within the province of the Board).

Thus, the only competent, probative (persuasive) medical evidence of record concerning the relationship between the Veteran's squamous cell carcinoma and his in-service exposure to severe cold is a negative opinion adverse to his claim.  Significantly, neither the Veteran nor his representative have presented or identified any existing, contrary medical opinion that finds a medical nexus between the Veteran's diagnosed squamous cell carcinoma and his military service.

The Board notes that the Veteran has submitted numerous pieces of evidence in support of his claim for service connection, including images reportedly from a VA video concerning cold injuries, multiple articles regarding the effects of cold injuries on veterans of the Korean War, and two private medical opinions.  However, this information is not directly relevant to, and thus not probative of, this Veteran's current claim-particularly in the absence of any supporting medical opinion linking the medical articles to the Veteran's claim.  See Wallin v. West, 11 Vet. App. 509, 514 (1998) (treatise evidence cannot simply provide speculative generic statements not relevant to the veteran's claim but, "standing alone," must include "generic relationships with a degree of certainty such that, under the facts of a specific case, there is at least plausible causality based upon objective facts rather than on an unsubstantiated lay medical opinion." (citing Sacks v. West, 11 Vet. App. 314, 317 (1998))); see also Stadin v. Brown, 8 Vet. App. 280, 284 (1995).  

Also, as the May 2014 examiner noted, the medical evidence submitted by the Veteran does not actually support his claim.  While the articles indicate that squamous cell carcinoma can develop in areas of the skin affected by the cold injuries, such as scars or frostbitten areas, the record does not show that the Veteran's squamous cell carcinoma developed in such an area.  In fact, as noted during the November 2008 Cold Injury Protocol Examination, the examiner found no breakdown or ulceration of the Veteran's skin due to cold exposure.  In addition, the examiner noted that the Veteran did not have any skin ulcers or scars.  The only scars noted during the November 2011 examination were the scars from the surgeries to remove the malignant sites on the nose, ears, and shoulder.  Finally, with regard to the private medical opinions of Dr. W.D. and Dr. K.P., both opinions concern the Veteran's extremities, not the etiology of his squamous cell carcinoma, and are therefore not probative to the issue at hand.

Furthermore, to whatever extent the Veteran's or his representative's assertions are being offered in an attempt to establish a medical nexus between the Veteran's squamous cell carcinoma and his cold exposure during service, such evidence is not probative, and therefore does not provide a basis to allow the claim.  As indicated above, the Veteran's claim turns on the matter of etiology of his squamous cell carcinoma and whether it is related to his military service; this question is within the province of a trained medical professional.  See Jones v. Brown, 7 Vet. App. 134, 137-38 (1994).  As neither the Veteran nor his representative is  shown to have any appropriate medical training or expertise, neither is competent to render a probative opinion on the medical matter upon which this claim turns.  Although lay persons are competent to provide opinions on some medical issues (see Kahana v. Shinseki, 24 Vet. App. 428, 435 (2011)), the specific matter of the etiology of the disability under consideration is a complex medical matter that falls outside the realm of common knowledge of a lay person.  See Jandreau v. Nicholson, 492 F.3d 1372, 1377 n. 4 (Fed. Cir. 2007) (providing that lay persons are not competent to diagnose cancer.  Hence, the Veteran's lay statements concerning the relationship between his military service and his current condition have no probative value.


	(CONTINUED ON NEXT PAGE)
For all of the foregoing reasons, the Board finds that the Veteran's claim for service connection for squamous cell carcinoma must be denied.  In reaching the conclusion to deny the claim, the Board has considered the applicability of the benefit-of-the-doubt doctrine.  However, as no competent, credible, and probative evidence supports the required elements of the Veteran's squamous cell carcinoma claim, that doctrine is not applicable.  See 38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102; Gilbert v. Derwinski, 1 Vet. App. 49, 53-56 (1990).


ORDER

Service connection for malignant squamous cell carcinoma is denied.



____________________________________________
JACQUELINE E. MONROE
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


